35. Insurance and reinsurance (Solvency II) (recast) (
- Before the vote:
Member of the Commission. - Mr President, I would like to express my appreciation and admiration for the efficient handling of the Solvency II file by the European Parliament and for your willingness to compromise.
With Solvency II, the EU will have a modern framework for insurance supervision, which will then be official for the insurance industry and for policyholders.
I personally regret the deletion of the group support regime, because it is a missed opportunity to make further progress in group supervision. However, the Commission will support the agreement between Parliament and the Council if it is endorsed by your vote.
This, of course, is not the end of the story. Much work remains to be done: implementing measures will need to be in place some time before October 2012 in order to give the Member States and the industry enough time to prepare for the introduction of Solvency II.
I can assure you that the Commission will play its role in order to facilitate this process and to put these long overdue reforms into practice as soon as possible in the interests of all parties concerned.